19-43453-mar   Doc 14   Filed 03/25/19   Entered 03/25/19 14:05:43   Page 1 of 44
19-43453-mar   Doc 14   Filed 03/25/19   Entered 03/25/19 14:05:43   Page 2 of 44
19-43453-mar   Doc 14   Filed 03/25/19   Entered 03/25/19 14:05:43   Page 3 of 44
19-43453-mar   Doc 14   Filed 03/25/19   Entered 03/25/19 14:05:43   Page 4 of 44
19-43453-mar   Doc 14   Filed 03/25/19   Entered 03/25/19 14:05:43   Page 5 of 44
19-43453-mar   Doc 14   Filed 03/25/19   Entered 03/25/19 14:05:43   Page 6 of 44
19-43453-mar   Doc 14   Filed 03/25/19   Entered 03/25/19 14:05:43   Page 7 of 44
19-43453-mar   Doc 14   Filed 03/25/19   Entered 03/25/19 14:05:43   Page 8 of 44
19-43453-mar   Doc 14   Filed 03/25/19   Entered 03/25/19 14:05:43   Page 9 of 44
19-43453-mar   Doc 14   Filed 03/25/19   Entered 03/25/19 14:05:43   Page 10 of 44
19-43453-mar   Doc 14   Filed 03/25/19   Entered 03/25/19 14:05:43   Page 11 of 44
19-43453-mar   Doc 14   Filed 03/25/19   Entered 03/25/19 14:05:43   Page 12 of 44
19-43453-mar   Doc 14   Filed 03/25/19   Entered 03/25/19 14:05:43   Page 13 of 44
19-43453-mar   Doc 14   Filed 03/25/19   Entered 03/25/19 14:05:43   Page 14 of 44
19-43453-mar   Doc 14   Filed 03/25/19   Entered 03/25/19 14:05:43   Page 15 of 44
19-43453-mar   Doc 14   Filed 03/25/19   Entered 03/25/19 14:05:43   Page 16 of 44
19-43453-mar   Doc 14   Filed 03/25/19   Entered 03/25/19 14:05:43   Page 17 of 44
19-43453-mar   Doc 14   Filed 03/25/19   Entered 03/25/19 14:05:43   Page 18 of 44
19-43453-mar   Doc 14   Filed 03/25/19   Entered 03/25/19 14:05:43   Page 19 of 44
19-43453-mar   Doc 14   Filed 03/25/19   Entered 03/25/19 14:05:43   Page 20 of 44
19-43453-mar   Doc 14   Filed 03/25/19   Entered 03/25/19 14:05:43   Page 21 of 44
19-43453-mar   Doc 14   Filed 03/25/19   Entered 03/25/19 14:05:43   Page 22 of 44
19-43453-mar   Doc 14   Filed 03/25/19   Entered 03/25/19 14:05:43   Page 23 of 44
19-43453-mar   Doc 14   Filed 03/25/19   Entered 03/25/19 14:05:43   Page 24 of 44
19-43453-mar   Doc 14   Filed 03/25/19   Entered 03/25/19 14:05:43   Page 25 of 44
19-43453-mar   Doc 14   Filed 03/25/19   Entered 03/25/19 14:05:43   Page 26 of 44
19-43453-mar   Doc 14   Filed 03/25/19   Entered 03/25/19 14:05:43   Page 27 of 44
19-43453-mar   Doc 14   Filed 03/25/19   Entered 03/25/19 14:05:43   Page 28 of 44
19-43453-mar   Doc 14   Filed 03/25/19   Entered 03/25/19 14:05:43   Page 29 of 44
19-43453-mar   Doc 14   Filed 03/25/19   Entered 03/25/19 14:05:43   Page 30 of 44
19-43453-mar   Doc 14   Filed 03/25/19   Entered 03/25/19 14:05:43   Page 31 of 44
19-43453-mar   Doc 14   Filed 03/25/19   Entered 03/25/19 14:05:43   Page 32 of 44
19-43453-mar   Doc 14   Filed 03/25/19   Entered 03/25/19 14:05:43   Page 33 of 44
19-43453-mar   Doc 14   Filed 03/25/19   Entered 03/25/19 14:05:43   Page 34 of 44
19-43453-mar   Doc 14   Filed 03/25/19   Entered 03/25/19 14:05:43   Page 35 of 44
19-43453-mar   Doc 14   Filed 03/25/19   Entered 03/25/19 14:05:43   Page 36 of 44
19-43453-mar   Doc 14   Filed 03/25/19   Entered 03/25/19 14:05:43   Page 37 of 44
19-43453-mar   Doc 14   Filed 03/25/19   Entered 03/25/19 14:05:43   Page 38 of 44
19-43453-mar   Doc 14   Filed 03/25/19   Entered 03/25/19 14:05:43   Page 39 of 44
19-43453-mar   Doc 14   Filed 03/25/19   Entered 03/25/19 14:05:43   Page 40 of 44
19-43453-mar   Doc 14   Filed 03/25/19   Entered 03/25/19 14:05:43   Page 41 of 44
19-43453-mar   Doc 14   Filed 03/25/19   Entered 03/25/19 14:05:43   Page 42 of 44
19-43453-mar   Doc 14   Filed 03/25/19   Entered 03/25/19 14:05:43   Page 43 of 44
19-43453-mar   Doc 14   Filed 03/25/19   Entered 03/25/19 14:05:43   Page 44 of 44
